Case 19-50337-JKS   Doc 57-13   Filed 05/10/21   Page 1 of 3




      EXHIBIT M
                  Case 19-50337-JKS               Doc 57-13   Filed 05/10/21   Page 2 of 3




           CONSENSUALLY RESOLVED PREFERENCE CASES WITH PSZJ

●          The Official Committee of Unsecured Creditors on behalf of the bankruptcy estate
           of HH Liquidation, LLC v. Tri-State General Contractors, Inc., A.P. No. 17-51218
           (KG);

●          The Official Committee of Unsecured Creditors on behalf of the bankruptcy estate
           of HH Liquidation, LLC v. Peet’s Coffee & Tea, LLC, A.P. No. 17-51172 (KG);

●          David W. Carickhoff, solely as Chapter 7 Trustee of the Estate of Univita
           Holdings, et al. v. Alternative Medical Healthcare Services Corp., A.P. No. 17-
           50913 (MFW);

●          The Seal123, Inc. Liquidation Trust, by and Through its Liquidation Trustee v. SM
           Clothing, Inc.; New Commercial Capital, Inc., A.P. No. 16-51844 (CSS); 1

●          The Seal123, Inc. Liquidation Trust, by and Through its Liquidation Trustee v.
           Mutyaar, Inc., A.P. No. 16-51915 (CSS);

●          Official Committee of Unsecured Creditors on behalf of the bankruptcy estate of
           HH Liquidation, LLC, et al. v. Cyma Orchids Corporation, A.P. No. 17-51067
           (KG);

●          Alfred T. Giuliano, Chapter 7 Trustee of Leading Edge Logistics LLC, et al. v.
           F&L Trucking, Inc., A.P. No. 16-50820 (MFW);

●          The Official Committee of Unsecured Creditors on behalf of the bankruptcy estate
           of HH Liquidation, LLC, et al. v. Select-A-Vision, Inc., A.P. No. 17-51177 (KG);

●          The Official Committee of Unsecured Creditors on behalf of the bankruptcy estate
           of HH Liquidation, LLC, et al. v. Superior Electrical, Mechanical & Plumbing
           Inc., A.P. No. 17-51148 (KG);

●          Alfred T. Giuliano, Chapter 7 Trustee of Leading Edge Logistics LLC, et al. v.
           Howl Transportation LLC, A.P. No. 16-50838 (MFW);

●          David W. Carickhoff, solely as Chapter 7 Trustee of the Estates of Univita
           Holdings v. Visiting Nurse Association of Florida, Inc., A.P. No. 17-50932
           (MFW);

●          SC Liquidating 2, LLC f/k/a Sport Chalet, LLC v. Ontario Refrigeration Service,
           Inc., A.P. No. 18-50697 (LSS);

●          The Seal123, Inc. Liquidation Trust, by and Through its Liquidation Trustee v.YB
           International Co., Ltd., A.P. No. 16-51953 (CSS);
1
    The Firm only represented SM Clothing, Inc.

                                                         1
         Case 19-50337-JKS         Doc 57-13     Filed 05/10/21    Page 3 of 3




●   Alfred T. Giuliano, Chapter 7 Trustee of Leading Edge Logistics LLC, et al., v.
    Leonard’s Express, A.P. No. 16-50926 (MFW);

●   Alfred T. Giuliano, Chapter 7 Trustee of Leading Edge Logistics LLC, et al., v.
    Brother’s Transportation, LLC and Dorado Finance Ltd., A.P. No. 16-50967
    (MFW);

●   Alfred T. Giuliano, Chapter 7 Trustee of Leading Edge Logistics LLC, et al., v.
    Black Rock Trucking, Inc., A.P. No. 16-50769 (MFW);

●   Alfred T. Giuliano, Chapter 7 Trustee of Leading Edge Logistics LLC, et al., v.
    White Owl Trucking Inc., A.P. No. 16-50958 (MFW); and

●   The Seal123, Inc. Liquidation Trust, by and Through its Liquidation Trustee v.
    Monarch Litho Inc., A.P. No. 16-51774(CSS).




                                            2
